Appeal from an order of the Surrogate’s Court, Queens County, settling the ease on appeal in an appeal from a decree settling the accounts of the trustee. Order modified on the law and the facts by reversing so much of the order as allows the amendments proposed by the trustee numbers 41, 42, 48 and 51, and by adding a direction in the order disallowing those numbered amendments, without prejudice, however, to the right of the parties to hand up to the court on the argument of the appeal the original or copies of the papers, not printed sought to be inserted in the record by these amendments, as they may be advised. As thus modified, the order is affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.